Exhibit 3.1 CERTIFICATE OF AMENDED AND RESTATED ARTICLES OF INCORPORATION OF RIVIERA HOLDINGS CORPORATION Pursuant to the provisions of Nevada Revised Statutes ( NRS ) 78.622, 78.390 and 78.403, the undersigned officer of Riviera Holding Corporation, a Nevada corporation (the  Corporation ), does hereby certify that he has been authorized and directed to execute and file this certificate setting forth the text of the Articles of Incorporation of the Corporation as amended and restated in their entirety to this date as follows: ARTICLE I NAME OF THE CORPORATION The name of the Corporation is Riviera Holdings Corporation. ARTICLE II CAPITAL STOCK Section 2.1. Authorized Shares . The total number of shares of stock that the Corporation shall have authority to issue is (a) 10,000,011 shares of stock, consisting of 10 shares of Class A Shares, par value $.001 per share (the  Class A Shares ), and 10,000,001 shares of Class B Shares, par value $.001 per share (the  Class B Shares  and, together with the Class A Shares, the  Common Stock ), and (b) 500,000 shares of Preferred Stock, par value $.001 per share (the  Preferred Stock ). Section 2.2. The Preferred Stock . The Board of Directors is expressly authorized to provide for the issuance of all or any shares of the Preferred Stock in one or more classes or series, to fix the number of shares constituting such series, and to increase or decrease the number of shares of any such series (but not below the number of shares thereof then outstanding) and to fix for each such class or series such voting powers, full or limited, or no voting powers, and such distinctive designations, powers, preferences and relative, participating, optional or other special rights and such qualifications, limitations or restrictions thereof, as shall be stated and expressed in the resolution or resolutions adopted by a majority of the entire Board of Directors providing for the issuance of such class or series including, without limitation, the authority to provide that any such class or series may be (a) subject to redemption at such time or times and at such price or prices, (b) entitled to receive dividends (which may be cumulative or noncumulative) at such rates, on such conditions, and at such times, and payable in preference to, or in such relation to, the dividends payable on any other class or classes or any other series, (c)entitled to such rights upon the dissolution of, or upon any distribution of the assets of, the Corporation, or (d) convertible into, or exchangeable for, shares of any other class or classes of stock, or of any other series of the same or any other class or classes of stock, of the Corporation at such price or prices or at such rates of exchange and with such adjustments, all as may be stated in such resolution or resolutions. Notwithstanding the foregoing, the rights of each holder of the Preferred Stock shall be subject at all times to compliance with all gaming and other statutes, laws, rules and regulations applicable to the Corporation and such holder at that time. Section 2.3. The Common Stock . (a) Economic Interest . Except as provided in this ‎ Section 2.3, the Class A Shares shall have no economic rights or privileges, including rights in liquidation. (b) Dividends . The holders of the Class A Shares shall have no right to receive dividends or any other distributions. Subject to the rights of holders of any Preferred Stock when, as and if, dividends are declared on the Common Stock, whether payable in cash, in property or in securities of the Corporation, the holders of the Class B Shares shall be entitled to share equally, share for share, in such dividends. (c) Liquidation or Dissolution . In the event of any voluntary or involuntary liquidation, dissolution or winding up of the Corporation, holders of the Class B Shares shall receive a pro rata distribution of any remaining assets after payment of or provision for liabilities and the liquidation preference on the Preferred Stock, if any. (d) Voting Rights . The holders of the Class A Shares shall be entitled to one vote per the Class A Share on all matters to be voted on by the stockholders of the Corporation and, except as otherwise expressly required by the NRS, the holders of the Class B Shares shall have no right to vote on any matter to be voted on by the stockholders of the Corporation (including, without limitation, any election, removal and replacement of the directors of the Corporation) and the Class B Shares shall not be included in determining the number of shares voting or entitled to vote on such matters, other than with respect to the following actions by the Corporation which shall require the written consent of holders representing a majority of the Class B Share then outstanding: (i) any merger, combination or consolidation of the Corporation with or into any other entity, or any sale, lease, transfer or disposition of all or substantially all of the assets of the Corporation through the sale of a subsidiary or otherwise; (ii) any amendment to these Articles of Incorporation or the By-Laws of the Corporation, each as amended from time to time; (iii) any liquidation, winding-up or dissolution of the Corporation; or (iv) any act of exit from, or decision to exit, the casino and gaming activities and operations of the Corporation. Section 2.4. Section 1123(a)(6) . Notwithstanding anything herein to the contrary, the Corporation shall not be authorized to issue non-voting capital stock of any class, series or other designation to the extent prohibited by Section 1123(a)(6) of title 11 of the United States Code (the  Bankruptcy Code ); provided , however , that the foregoing restriction shall have no further force and effect beyond that required under Section 1123(a)(6) of the Bankruptcy Code. -2- ARTICLE III DIRECTORS The members of the governing board of the Corporation are styled as directors. The Board of Directors of the Corporation shall be elected by a resolution of the holders representing a majority of the Class A Shares then outstanding. The Board of Directors shall consist of at least one (1) individual and not more than ten (10) individuals.
